Citation Nr: 1213576	
Decision Date: 04/13/12    Archive Date: 04/26/12	

DOCKET NO.  08-39 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to an initial compensable evaluation for tension headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to April 1955, a portion of which represented service in the Republic of Korea.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In correspondence of October 2011, the Veteran indicated that he wished to withdraw from consideration the issue of entitlement to service connection for posttraumatic stress disorder.  Accordingly, that issue will be dismissed.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

Finally, for reasons which will become apparent, the appeal as to the issues of service connection for bilateral hearing loss and an increased evaluation for service connected tension headaches is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


FINDING OF FACT

In correspondence of October 2011, the Veteran requested withdrawal of the issue of entitlement to service connection for posttraumatic stress disorder.  



CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2011).  

In the present case, in correspondence dated in October 2011, the Veteran withdrew from consideration the issue of entitlement to service connection for posttraumatic stress disorder.  As the Veteran has withdrawn his appeal as to that issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed without prejudice.  


ORDER

The appeal as to the issue of service connection for posttraumatic stress disorder has been withdrawn, and, accordingly, is dismissed.  



REMAND

In addition to the above, the Veteran in this case seeks service connection for bilateral hearing loss, as well as an increased evaluation for service connected tension headaches.  In pertinent part, it is contended that the Veteran's current hearing loss is the result of acoustic trauma sustained during his period of service in the Republic of Korea.  In addition, it is contended that current manifestations of the Veteran's service connected tension headaches are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the noncompensable evaluation now assigned.  

In that regard, at the time of a hearing before the undersigned Veterans Law Judge in October 2011, the Veteran indicated that his service-connected headaches had become progressively worse, occurring approximately two to three times per week, and requiring increasing doses of medication.  In addition, the Veteran indicated that, on occasion, he found it necessary to lie down in a dark room in order to alleviate his headaches.  See Transcript, pp. 3-5.  Significantly, the Veteran last underwent a VA examination for the purpose of determining the severity of his service connected tension headaches in January 2008, at this point, more than four years ago.  

As regards the Veteran's claimed hearing loss, the Board notes that, following a VA otologic examination in January 2008, it was the opinion of the examiner that the Veteran's bilateral hearing loss was at least as likely as not the result of noise exposure in service.  However, a VA audiometric examination conducted in conjunction with that otologic examination showed that, while the Veteran did, in fact, suffer from some degree of hearing loss in both ears, that hearing loss did not rise to the level of "hearing loss disability" as defined by VA regulation.  See 38 C.F.R. § 3.385 (2011).  Significantly, that January 2008 examination represents the most recent (and, in fact, only) VA audiometric examination afforded the Veteran in the context of his claim for service connection, and, as in the case of the aforementioned VA neurologic examination, is now more than four years old.  

Under the circumstances, the Board is of the opinion that additional, more contemporaneous examinations would be appropriate prior to a final adjudication of the Veteran's current claims.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient our outpatient treatment records, subsequent to February 2012, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded additional VA audiometric and neurologic examinations in order to more accurately determine the exact nature and etiology of his current hearing loss, and the current severity of his service connected tension headaches.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination, and a copy of all such notifications must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse effect on his claims.  

As regards the requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

Following completion of the neurologic examination, the examiner should specifically comment as to the frequency and severity of the Veteran's service connected tension headaches, to wit, how often the Veteran experiences such headaches in a period of two months, and whether the headaches in question are "prostrating" in nature.  All such information, once obtained, must be made a part of the Veteran's claims folder.  

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  Moreover, a notation to the effect that this record review has taken place must be included in the examination reports.  

3.  The RO/AMC should then review the Veteran's claim for service connection for bilateral hearing loss, as well as his claim for an initial compensable evaluation for service-connected tension headaches.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in December 2008.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




	                     ______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


